--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FedFirst Financial Corporation 8-K [fedfirst-8k_113011.htm]
Exhibit 10.1
 
AGREEMENT


This Agreement, made and entered into on November 29, 2011, by and between First
Federal Savings Bank, Sixth and Donner Streets, Monessen, PA (the “Bank") and
Richard Boyer (the “Executive").


WHEREAS, the Executive entered into an Executive Supplemental Retirement Plan
Agreement with the
Bank effective June 1, 2002 and subsequently amended on July 19, 2002, September
13, 2005, April 28,
2008, and March 9, 2009 (the "SERP"); and


WHEREAS, Article VI(C) of the SERP provides that the SERP may be amended or
terminated at any time or times, in whole or in part, by mutual consent of the
parties to the SERP; and


WHEREAS, the parties to the SERP have agreed to terminate the SERP effective
November 29, 2011;
And


WHEREAS, the SERP will be terminated in accordance with Section 409A of the
Internal Revenue
Code and the regulations promulgated thereunder ("Section 409A").


NOW, THEREFORE, Executive and the Bank agree as follows:


1.  
The SERP shall be terminated effective November 29, 2011 ("Effective Date").



2.  
In accordance with Section 409A, Executive shall receive a lump sum payment
equal to $930,000.00, less applicable tax withholdings, no later than December
7, 2012 but in any event no earlier than the first business day following the
first anniversary of the Effective Date.



3.  
Except as otherwise required under federal securities and banking regulations,
the terms of this Agreement shall be kept confidential and shall not be
disclosed to anyone other than the Executive's spouse or financial advisor.



4.  
As of the Effective Date, no further benefits shall accrue or vest under the
SERP. The Bank shall have no obligation to pay any further sums to Executive
under the SERP other than the accrued SERP benefit noted in Section 2 above.



5.  
In the event of any inconsistency between the terms of this Agreement and the
terms of the SERP, the terms of this Agreement shall control.



6.  
This Agreement may be executed in one or more counterparts, each of which shall
be an original and all of which shall together constitute one and the same
document.



7.  
This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, notwithstanding its conflict of laws provisions.



8.  
This Agreement contains the entire agreement and understandings by and between
the parties hereto with respect to the subject matter hereof, and no
representations, promises, agreements or understandings concerning such subject
matter, written or oral, not herein contained shall be of any force or effect.



10.  
If any provision of this Agreement is held to be invalid, void or unenforceable
for any reason, the remaining provisions shall nevertheless continue in full
force and effect, provided that nothing in this section shall be construed to
limit or waive the breach of any representation with respect to enforceability
of the SERP.

 
 
 

--------------------------------------------------------------------------------

 
 
11.  
This Agreement and the payment contemplated hereunder are intended to comply
with the requirements of Section 409A relating to the termination of a deferred
compensation plan subject to Section 409A. If, at any time, it is determined by
the Internal Revenue Service that such payment is subject to additional tax
under Section 409A of the Code (the "Section 409A Tax"), then the Bank shall pay
to Executive an additional payment such that the amount of Executive's payments,
pursuant to the SERP, after reduction by all applicable taxes and the Section
409A Tax, including any interest and penalties thereon ("Taxes") imposed on such
payment, is equal to the amount, after the payment of all Taxes, that Executive
would have received had the Section 409A Tax not applied to such payment. Any
payment made under this Section 11 shall be made no later than the end of the
tax year following Executive's tax year in which the Section 409A Tax is
remitted to the Internal Revenue Service.



This Agreement has been executed by a duly authorized officer of the Bank and
the Executive.
 

   
FIRST FEDERAL SAVINGS BANK
               
By:
/s/Patrick G. O’Brien
   
 
Duly authorized officer
           
Date:
November 30, 2011                       /s/ Richard B. Boyer       Richard B.
Boyer             Date: November 30, 2011


  

--------------------------------------------------------------------------------